Abatement Order filed November 8, 2011.




                                          In The

                             Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-11-00783-CV
                                    ____________

JASON FELT, CANARY FINANCIAL, INC., JONATHAN WASSERBERG, AND
              WASSERBERG INVESTMENTS, Appellants

                                             V.

                             COMERICA BANK, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-50665


                           ABATEMENT                 ORDER
       This appeal is from a judgment signed April 21, 2011. The clerk=s record was filed
October 6, 2011. The record reflects the notice of appeal was filed September 1, 2011.

       In response to a notice the appeal would be dismissed for lack of jurisdiction,
appellants invoke Texas Rule of Civil Procedure 306a. Appellants must provide a written
order signed by the trial court finding the date on which appellants first received notice or
acquired actual knowledge the judgment was signed. See Tex. R. App. P. 4.2(c). See
also In re Jones, 974 S.W.2d 766 (Tex. App. -- San Antonio 1998) (orig. proceeding) (the
date must be established by competent proof and included in a written order signed by the
trial judge).

       Accordingly, we order the case abated and remanded to the trial court for a hearing
and entry of an order finding the date on which appellant first received notice or acquired
actual knowledge that the order was signed. A supplemental clerk’s record containing the
trial court’s order shall be filed with the clerk of this court within 30 days of the date of
this order.

       The appeal is abated, treated as a closed case, and removed from this Court=s active
docket. The appeal will be reinstated on this Court=s active docket when the supplemental
clerk=s record is filed in this Court. The Court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the Court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing, if a hearing is required, in compliance with
this Court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.



                                       PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.




                                              2